Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	Applicant election of claim of claims 1-10 pertains to group I for continuing prosecution with traverse in the communication with the Office on 04/14/2022 is acknowledged.
	Upon review and examination generic device claim 1 is deemed and withdrawn  method claims 11-15 have all the allowable features of the allowable generic device claim 1, they are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-15 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-15
 None of the references of record teaches or suggests the claimed printed circuit board assembly having the limitations:
       --"an electrical component mounted on the surface, the electrical component having a first height orthogonal to the surface;
a pin mounted on the surface, the pin having a second height orthogonal to the surface, the second height being greater than the first height; and
an interposer printed circuit board mounted on the surface, the interposer printed circuit board comprising a pad and an outer solder bump positioned on the pad, wherein the outer solder bump is positioned at a third height orthogonal to the surface, the third height being greater than the first height
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 11-15:
 None of the references of record teaches or suggests the claimed method of forming a power module  having the limitations/steps:
      --"the electrical component having a first height orthogonal to the surface;
mounting a pin on the surface, the pin having a second height orthogonal to the surface, the second height being greater than the first height, wherein the pin is configured to transmit power signals, and
mounting an interposer printed circuit board on the surface, the interposer printed circuit board comprising (i) a pad configured to transmit control signals and (ii) an outer solder bump positioned on the pad at a third height orthogonal to the surface, the third height being greater than the first height.”--.
In combination with all other limitations /steps as recited in claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

                                                     CONCLUSION
3. 	The prior arts made of record and not relied upon are considered pertinent to applicant disclosure: Yun et al.(US 2014/0268615) discloses a two-stage power delivery structure.

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on Monday-Friday 9.30 AM -6,30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                      /THINH T NGUYEN/                      Primary Examiner, Art Unit 2897